Citation Nr: 1754655	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  12-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for L5-S 1 degenerative disc disease, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD) with hiatal hernia (peptic ulcer disease), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Betty L. G. Jones, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and R.S.



ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.  

This matter is before the Board of Veterans Appeals (Board) on appeal from an April 2009 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   

In the April 2009 rating decision, the RO granted an increased 20 percent disability rating for L5-S 1 degenerative disc disease.  The Veteran timely appealed this decision.  In September 2010, the Veteran requested an increased evaluation for his gastroesophageal reflux disease.  In a February 2011 rating decision, a ten percent rating for gastroesophageal reflux disease was continued.   In a May 2013 rating decision, the RO continued an evaluation of 20 percent for L5-S 1 degenerative disc disease, and a 10 percent evaluation for GERD with hiatal hernia (peptic ulcer disease). 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in January 2016.  A copy of the hearing transcript has been associated with the claims file.   

In May 2016, the Board remanded the issues of mild L5-S1 degenerative disc disease and gastroesophageal reflux disease for further development.  The remand required the RO to take appropriate steps to request any updated treatment records and to afford the Veteran new VA examinations.   In compliance with the remand directives, VA treatment records and a June 2016 VA back and esophageal examinations were obtained.  The directives having been substantially complied with, and the matter is again before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, service connection was also granted for the left knee, right knee, and TDIU.  Those issues are no longer on appeal.

The issue of evaluation of mild L5-S1 degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Gastroesophageal reflux disease with hiatal hernia is manifested by dysphagia, persistently recurrent epigastric distress, pyrosis, regurgitation, and vomiting.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for gastroesophageal reflux disease with hiatal hernia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 4.1, 4.3, 4.114, Diagnostic Code 7346 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


II.  Rating of Gastroesophageal Reflux Disease 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran's gastroesophageal reflux disease with hiatal hernia is currently rated at 10 percent for dysphagia.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).  The ten percent rating contemplates two or more of the symptoms for the 30 percent evaluation of less severity.

An evaluation of 30 percent is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 


III.  History

The Veteran asserts that every morning and every night he feels like he is choked to death.  He gets regurgitation of his food contents and a bitter taste in his mouth.  He also has nausea and vomiting.

The Veteran was afforded a VA examination in May 2010 to determine the current severity of his gastroesophageal reflux disease with hiatal hernia.  The VA examiner reported that the Veteran complained of dysphagia for solids and liquids every day.  The Veteran reported getting epigastric pain causing chest tightness which is 10/10 in pain severity of a scale of 10.  He did not report of hematemesis or melena, but he felt like he was choking to death.  The Veteran reported that he gets regurgitation of his food contents and has a bitter taste in his mouth, along with nausea and vomiting.  The Veteran presented as well nourished and in no apparent distress.  His bowel sounded present, soft with tenderness in the epigastric region.   He had no hepatosplenomegaly; no rigidity, rebound, or guarding.  In checking his outpatient treatment records, the VA examiner noted that he had no history of hospitalizations or surgery for the gastroesophageal reflux disease.

The Veteran was also afforded a VA examination in November 2014.  At the time, his symptoms were substantially the same, including dysphagia, pyrosis, reflux, and regurgitation.

VA treatment records from the Jesse Brown VA Medical Center (VAMC), including from June and September 2015, show impressions of GERD and polysubstance abuse.  In September 2015, he presented to the emergency department with nausea and vomiting.  A related September 2015 VA treatment record indicates that the Veteran was using opiates, likely contributing to his nausea and vomiting.  The treatment record indicates his symptoms would resolve on their own if he discontinued drug use.  A CT scan and x-ray did not reveal any acute findings.

The Veteran testified at the January 2016 hearing that his GERD causes food to get stuck in his throat and causes him to almost choke at times.  His stomach hurts all the time, and he regurgitates.  He gets pain from his rib cage to his navel.  He belches and gives off a bad odor of gas all the time.  He is always uncomfortable.  He reported taking prednisone and Maalox related to his GERD.  He reported that he has experienced a significant weight loss during the pendency of this claim. 

The Veteran's was afforded a June 2016 VA esophageal examination at the Jesse Brown VA Medical Center (VAMC).  There were impressions of gastroesophageal reflux disease.  The Veteran treats this with continuous medication of pantoprazole and Maalox.  His symptoms included persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, vomiting, nausea, and sleep disturbance caused by esophageal reflux.  The average duration of his sleep disturbance, nausea, and vomiting is less than one day.  He did not have an esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  This disability does not impact his ability to work.  The Veteran was advised to follow up with his medical providers to address GERD symptoms and dysphagia.



IV.  Analysis

The most probative evidence is the June 2016 VA examination indicating the Veteran's gastroesophageal reflux disease with hiatal hernia is manifested by dysphagia, persistently recurrent epigastric distress, pyrosis, regurgitation, and vomiting.  He has been assigned a 10 percent rating from January 8, 2001.  The Board finds that his current symptoms most closely approximate a ten percent rating.  A higher evaluation of 30 percent is not warranted unless there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  That is not the case here, as the most probative evidence does not show that his symptoms are accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

The Veteran is competent to report that he has been told that he has GERD.  He is competent to report feeling like he is choking, and feeling pain in his stomach.  However, he does not have considerable impairment of health.  

Here, a 10 percent evaluation most closely approximates the Veteran's gastroesophageal reflux disease with hiatal hernia.  This is also consistent with the June 2016 VA examination and VA treatment records.  There is no probative evidence to the contrary.  Consequently, a rating in excess of 10 percent, for gastroesophageal reflux disease with hiatal hernia is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A rating in excess of ten percent for gastroesophageal reflux disease with hiatal hernia is denied.


REMAND

A remand is necessary for additional development regarding the Veteran's L5-S 1 degenerative disc disease.

At the January 2016 hearing before the undersigned VLJ, the Veteran described his recent back pain as excruciating, noting that he needed approximately two and one half hours to get going in the morning.  He reported that he required medication three to four times per day to manage his agonizing pain.  He reported that he usually used a wheelchair to get around due to the back pain but was trying to stretch himself coming to the hearing.  He also reported that he has difficulty standing, lifting and squatting due to the pain.  Additionally, he reported that he has been verbally directed to bedrest by his VA health care providers.  R.S., the Veteran's companion, testified that he has radiating pain that is so severe every two months or so that he remains bedridden for between three days to a week.  

Following the hearing, the Veteran submitted a private report of chiropractic examination dated in January 2016.  In combination with the Veteran's testimony, this evidence that the manifestations of low back disability may have worsened.  However, this report does not include all relevant data required to assess the current degree of severity of his back disability for VA purposes.  Moreover, the examination itself includes a strong recommendation for evaluation by a spinal specialist in light of possible neurological involvement.  

In June 2016, the Veteran was afforded a VA thoracolumbar spine examination.  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of painful disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing. . ."  The Court found that a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  

Here, the June 2016 VA examination does not comply with Correia because it does not include range-of-motion testing on active, passive, weight-bearing, and non weight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may be adequately assessed under the provisions of 38 C.F.R. § 4.59.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.  Consequently, the Veteran must be afforded a new VA thoracolumbar spine examination that complies with 38 C.F.R. § 4.59 and includes all necessary information in view of Correia.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the current degree of severity of his service-connected L5-S 1 degenerative disc disease.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range-of motion testing for pain, in degrees, on both active and passive motion and in weight-bearing and non weight bearing for the thoracolumbar spine.  If any, the extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If the examiner is unable to report the degree of additional range of motion loss during a flare-up, the examiner must explain why it is not feasible to render such an opinion.

2. After the development requested above has been 
completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


